DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-10 and 12-20 are presented for examination.
Claims 1-2, 4-10 and 12-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached Examiner’s Amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Drexel F. Feeling (Reg. No. 40,602) on 19 March 2021.

The application has been amended as follows: please amend claims as per the attached Examiner’s Amendment.

Allowable Subject Matter
Claims 1-2, 4-10 and 12-20 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1-2, 4-10 and 12-20 are allowable over the prior art of record. The prior art of record do not teach the features of “storing, in a cache storage medium associated with a proxy a cached object that is a copy of a cacheable object stored at a server, wherein the cached object observes an observable object for changes through the proxy keeping track of an observable relationship identified by the server via an observable parameter in a response message, wherein the observable relationship comprises the identity of an observable object that if modified would make one or more cached objects obsolete, wherein the observable object is stored at the server and the observable object is not the cacheable object;
receiving, from a client at the proxy, a request to replace the observable object at the server with a new resource;
forwarding, to the server by the proxy, the request to replace the observable object with the new resource;
receiving, at the proxy from the server after the server has replaced the observable object with the new resource, a response message that includes a notify parameter that identifies the observable object as having been changed; 
forwarding, by the proxy, the response message to the client; and
instructing, by the proxy, the cache storage medium to invalidate the cached object that has been observing the observable object identified by the notify parameter, wherein the cache storage medium invalidates the cached object that has been observing the observable object; and 


The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “storing, in a cache storage medium associated with a proxy a cached object that is a copy of a cacheable object stored at a server, wherein the cached object observes an observable object for changes through the proxy keeping track of an observable relationship identified by the server via an observable parameter in a response message, wherein the observable relationship comprises the identity of an observable object that if modified would make one or more cached objects obsolete, wherein the observable object is stored at the server and the observable object is not the cacheable object;
receiving, from a client at the proxy, a request to replace the observable object at the server with a new resource;
forwarding, to the server by the proxy, the request to replace the observable object with the new resource;
receiving, at the proxy from the server after the server has replaced the observable object with the new resource, a response message that includes a notify parameter that identifies the observable object as having been changed; 
forwarding, by the proxy, the response message to the client; and
instructing, by the proxy, the cache storage medium to invalidate the cached object that has been observing the observable object identified by the notify parameter, 
wherein a subsequent request from a client for the cacheable object is not serviced from the cache storage medium” and equivalently in independent claims 9 and 17.

Dependent claims 2, 4-8, 10, 12-16 and 18-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.


For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. W./
Examiner, AU 2168
20 March 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168